DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claim 1, the cancellation of claim 2, as well as the cancellation of claims 14-20 non-elected without traverse below as well as the arguments presented has overcome the rejection of claims 1 and 5-13 as well as the objection to claims 2-4 presented in the Office Action dated, 10/14/2021. Therefore, the previously presented rejection and objection have been withdrawn in this present action. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to the invention of Group II non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 2-4 were objected to as being dependent upon a rejected base claims but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the limitations of the base claim and any intervening claims. Presently, Applicant has amended independent claim1 by incorporating the allowable subject matter of cancelled claim 2. This amendment to claim 1 has overcome the previously presented rejection of claims 1 and 5-9 over Zhang and the objection to claims 2-4 presented in the previous Office Action. Applicant also persuasively demonstrates how the recitations of independent claim 10 are also distinguishable from the disclosures of Zhang. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Zhang or teach and/or suggest the method recited in independent claim 1 as amended and the method of recited in  independent claim 10. Therefore independent claim 1, claims 3-9 depending therefrom, as well as independent claim 10 and claims 11-13 depending therefrom are allowable. As discussed in paragraph 3 above, withdrawn claims 14-20, non-elected without . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.